 



Exhibit 10.66
OPERATING COMPANIES GUARANTY
     THIS GUARANTY (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of November 30, 2007, is made by
and among Smith & Wesson Corp., a Delaware corporation (“S&W Corp.”),
Thompson/Center Arms Company, Inc., a New Hampshire corporation (“TCAC”), and
those additional entities that hereafter become guarantors hereunder by
executing a joinder agreement substantially in the form of Exhibit A hereto
(each a “Guarantor” and collectively the “Guarantors”), and Toronto Dominion
(Texas) LLC, as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).
     Reference is made to that certain Credit Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Smith &Wesson Holdings Corporation, a
Nevada corporation (“Holdings”), S&W Corp., TCAC (Holdings, S&W Corp. and TCAC
are, individually, “Borrower”, and collectively, “Borrowers”), the lenders party
from time to time party thereto (the “Lenders”), and the Administrative Agent.
Capitalized terms used and not defined herein are used with the meanings
assigned to such terms in the Credit Agreement.
     The Lenders have agreed to make Loans and grant financial accommodations to
one or more of the Borrowers, pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement. Each Guarantor acknowledges that
it has derived and will derive substantial benefit from the making of the Loans
by the Lenders to the Borrowers. As consideration therefor and in order to
induce the Lenders to make Loans, each Guarantor is willing to execute this
Agreement.
     Accordingly, the parties hereto agree as follows:
     SECTION 1. Guarantee. Each Guarantor unconditionally guarantees, jointly
with any other Guarantor of the several Obligations of Holdings under the Credit
Agreement and other Loan Documents (“Holdings’ Obligations”) and severally, as a
primary obligor and not merely as a surety, the due and punctual payment of
Holdings’ Obligations. Each Guarantor waives notice of, and hereby consents to
any agreements or arrangements whatsoever by the Secured Parties with any other
Person pertaining to Holdings’ Obligations, including agreements and
arrangements for payment, extension, renewal, subordination, composition,
arrangement, discharge or release of the whole or any part of Holdings’
Obligations, or for the discharge or surrender of any or all security, or for
the compromise, whether by way of acceptance of part payment or otherwise, and,
the same shall in no way impair each Guarantor’s liability hereunder.
     SECTION 2. Holdings’ Obligations Not Waived. To the fullest extent
permitted by applicable law, each Guarantor waives presentment to, demand of
payment from and protest to Holdings or any other Person of any of Holdings’
Obligations, and also waives notice of acceptance of its guarantee, notice of
protest for nonpayment and all other formalities. To the fullest extent
permitted by applicable law, the Guarantee of each Guarantor hereunder shall not
be affected by (a) the failure of any Loan Party to assert any claim or demand
or to enforce or exercise any right or remedy against Holdings or any Guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise; (b) any extension, renewal or

 



--------------------------------------------------------------------------------



 



increase of or in any of Holdings’ Obligations; (c) any rescission, waiver,
amendment or modification of, or any release from, any of the terms or
provisions of this Agreement, the Credit Agreement, any other Loan Document, any
guarantee or any other agreement or instrument, including with respect to any
Guarantor under the Loan Documents; (d) the release of (or the failure to
perfect a security interest in) any of the security held by or on behalf of the
Administrative Agent or any other Secured Party; or (e) the failure or delay of
any Secured Party to exercise any right or remedy against Holdings or any
Guarantor of Holdings’ Obligations.
     SECTION 3. Security. Each Guarantor authorizes the Administrative Agent to
(a) take and hold security for the payment of this Guaranty and Holdings’
Obligations and exchange, enforce, waive and release any such security pursuant
to the terms of any other Loan Documents; (b) apply such security and direct the
order or manner of sale thereof as it in its sole discretion may determine
subject to the terms of any other Loan Documents; and (c) release or substitute
any one or more endorsees, other Guarantors or other obligors pursuant to the
terms of any other Loan Documents. In no event shall this Section 3 require any
Guarantor to grant security, except as required by the terms of the Loan
Documents.
     SECTION 4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection and
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Party to any of the security held for payment of Holdings’
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of Holdings or any
other Person.
     SECTION 5. No Discharge or Diminishment of Guaranty. The obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of Holdings’ Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of Holdings’ Obligations, and shall
not be subject to any defense (other than a defense of payment) or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of Holdings’ Obligations or otherwise. Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce any remedy under the Credit Agreement, any other
Loan Document, any guarantee or any other agreement or instrument, by any
amendment, waiver or modification of any provision of the Credit Agreement or
any other Loan Document or other agreement or instrument, by any default,
failure or delay, willful or otherwise, in the performance of Holdings’
Obligations, or by any other act, omission or delay to do any other act that may
or might in any manner or to any extent vary the risk of any Guarantor or that
would otherwise operate as a discharge of any Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of all Holdings’
Obligations) or which would impair or eliminate any right of any Guarantor to
subrogation.
     SECTION 6. Defenses Waived. To the fullest extent permitted by applicable
law, each Guarantor waives any defense based on or arising out of the
unenforceability of Holdings’ Obligations or any part thereof from any cause or
the cessation from any cause of the liability (other than the final and
indefeasible payment in full in cash of Holdings’ Obligations) of

-2-



--------------------------------------------------------------------------------



 



Holdings or any other Person. Subject to the terms of the other Loan Documents,
the Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of Holdings’ Obligations, make any
other accommodation with Holdings or any other Guarantor or exercise any other
right or remedy available to them against Holdings or any other Guarantor,
without affecting or impairing in any way the liability of each Guarantor
hereunder except to the extent Holdings’ Obligations have been fully, finally
and indefeasibly paid in cash. Each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of each Guarantor against Holdings or any other Guarantor
or any security.
     SECTION 7. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against each Guarantor by virtue
hereof, upon the failure of Holdings or any other Loan Party to pay any Secured
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Secured Party as designated thereby in cash an amount equal
to the unpaid principal amount of such Obligations then due, together with
accrued and unpaid interest and fees on such Obligations. Upon payment by each
Guarantor of any sums to the Administrative Agent or any Secured Party as
provided above, all rights of each Guarantor against Holdings arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all Holdings’
Obligations. In addition, any indebtedness of Holdings or any Subsidiary now or
hereafter held by each Guarantor that is required by the Credit Agreement to be
subordinated to Holdings’ Obligations is hereby subordinated in right of payment
to the prior payment in full of Holdings’ Obligations. If any amount shall be
paid to any Guarantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness at any
time when any Secured Obligation then due and owing has not been paid, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of Holdings’ Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.
     SECTION 8. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, Federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Agreement
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Agreement, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by any Guarantor, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

-3-



--------------------------------------------------------------------------------



 



     SECTION 9. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of Holdings’ financial condition and assets, all
other circumstances bearing upon the risk of nonpayment of Holdings’ Obligations
and the nature, scope and extent of the risks that each Guarantor assumes and
incurs hereunder and agrees that none of the Administrative Agent or the other
Secured Parties will have any duty to advise such Guarantor of information known
to it or any of them regarding such circumstances or risks.
     SECTION 10. Covenant; Representations and Warranties. Each Guarantor
represents and warrants as to itself that all representations and warranties
relating to it contained in the Credit Agreement are true and correct.
     SECTION 11. Termination. The Guaranties made hereunder shall terminate when
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Acquisition Loans; and (ii) all other Holdings’ Obligations
then due and owing, have in each case been indefeasibly paid in full in cash and
the Lenders have no further commitment to lend under the Credit Agreement;
provided that any such Guaranty shall continue to be effective or be reinstated,
as the case may be, if at any time any payment, or any part thereof, on any
Secured Obligation is rescinded or must otherwise be restored by any Secured
Party upon the bankruptcy or reorganization of Holdings, the Guarantors or
otherwise. Upon such termination and at the written request of any Guarantor or
its successors or assigns, and at the cost and expense of such Guarantor or its
successors or assigns, the Administrative Agent shall execute in a timely manner
a satisfaction of this Guaranty and such instruments, documents or agreements as
are necessary or desirable to evidence the termination of this Guaranty.
     SECTION 12. Binding Effect; Several Agreement; Assignments; Releases.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of each Guarantor
that are contained in this Agreement shall bind and inure to the benefit of each
party hereto and their respective successors and assigns. This Agreement shall
become effective as to each Guarantor when a counterpart hereof executed on
behalf of each Guarantor shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon each Guarantor and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of each Guarantor, the Administrative Agent and the other
Secured Parties, and their respective successors and assigns, except that
neither the Borrowers nor the Guarantors shall have the right to assign its
rights or obligations hereunder or any interest herein (and any such attempted
assignment shall be void) without the prior written consent of the Required
Lenders. The Administrative Agent is hereby expressly authorized to, and agrees
upon request of the Borrowers it will, release any Guarantor from its
obligations hereunder in the event that all the Equity Interests of such
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement.
     SECTION 13. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of

-4-



--------------------------------------------------------------------------------



 



steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent hereunder and of the other Secured Parties under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on any Guarantor in any
case shall entitle such Guarantor to any other or further notice or demand in
similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between
Holdings, the Guarantors and the Administrative Agent (with the consent of the
Required Lenders if required under the Credit Agreement).
     SECTION 14. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING, BUT
NOT LIMITED TO, SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
     SECTION 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
the following address:
Smith & Wesson Holding Corporation
c/o Smith & Wesson Corp.
2100 Roosevelt Avenue
Springfield, MA 01102-2208
Attention: John A. Kelly, Chief Financial Officer
Facsimile No: 413-739-8528
with a copy to:
Greenberg Traurig, LLP
2375 E. Camelback Road; Suite 700
Phoenix, AZ 85016
Attention: Karl A. Freeburg
Facsimile No.: 602-445-8100
     SECTION 16. Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by Holdings and the Guarantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Administrative Agent and the other
Secured Parties and shall survive the making by the Lenders of the Loans
regardless of any investigation made by the Secured Parties or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any other fee or amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or the
Commitments have not been terminated.

-5-



--------------------------------------------------------------------------------



 



     (b) In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     SECTION 17. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 12. Delivery of an executed signature page to this Agreement by
facsimile transmission or electronic mail shall be as effective as delivery of a
manually executed counterpart of this Agreement.
     SECTION 18. Rules of Interpretation. The rules of interpretation specified
in Section 1.01 of the Credit Agreement shall be applicable to this Agreement.
     SECTION 19. Jurisdiction; Consent to Service of Process. (a) EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE

-6-



--------------------------------------------------------------------------------



 



PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 15 OF THIS AGREEMENT. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     SECTION 20. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.
[Signature Page Follows]

-7-



--------------------------------------------------------------------------------



 



[Signature Page to Operating Companies Guaranty]
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            SMITH & WESSON CORP.
      By:   /s/ John A. Kelly       Name:   John A. Kelly        Title:   Vice
President        THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ John A. Kelly       Name:   John A. Kelly        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Operating Companies Guaranty]

            ADMINISTRATIVE AGENT:

TORONTO DOMINION (TEXAS) LLC
      By:   /s/ Ian Murray        Name:   Ian Murray        Title:   Authorized
Signatory  

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
to the Operating Companies Guaranty
[Form of]
JOINDER AGREEMENT
          JOINDER, dated as of [                    ] [___], made by
[                                         ] a [                    ] (the “New
Guarantor”), in favor of Toronto Dominion (Texas) LLC, as administrative agent
(in such capacity, the “Administrative Agent”) for the Secured Parties.
Capitalized terms used and not defined herein are used with the meanings
assigned to such terms in the Credit Agreement referred to below.
WITNESSETH:
          WHEREAS, Smith &Wesson Holdings Corporation, a Nevada corporation
(“Holdings”), Smith & Wesson Corp., a Delaware corporation (“S&W Corp.”),
Thompson/Center Arms Company, Inc., a New Hampshire corporation (“TCAC”)
(Holdings, S&W Corp. and TCAC are, each individually, “Borrower”, and
collectively, “Borrowers”) have entered into a Credit Agreement, dated as of
November 30, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, the lenders party
from time to time party thereto (the “Lenders”), and the Administrative Agent,
pursuant to which the Lenders agreed, subject to the terms and conditions set
forth herein, to make certain loans to the Borrowers;
          WHEREAS, in connection with the Credit Agreement, S&W Corp. and TCAC
have entered into the Operating Companies Guaranty, dated as of November 30,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), in favor of the Administrative Agent for the benefit of
the Secured Parties;
          WHEREAS, the Credit Agreement requires the New Guarantor to become a
party to the Guaranty; and
          WHEREAS, the New Guarantor has agreed to execute and deliver this
Joinder in order to become a party to the Guaranty.
          NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby
agree as follows:
     (a) Guarantee. In accordance with the Credit Agreement, the New Guarantor
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor.
     (b) Representations and Warranties. The New Guarantor hereby (a) agrees to
all the terms and provisions of the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
respects on and as of the date hereof (except for those representations and
warranties that relate to a specific earlier date).

 



--------------------------------------------------------------------------------



 



Each reference to a Guarantor in the Guaranty shall be deemed to include the New
Guarantor.
     (c) Severability. Any provision of this Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     (d) Counterparts. This Joinder Agreement may be executed in counterparts,
each of which shall constitute an original. Delivery of an executed signature
page to this Joinder Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Joinder Agreement.
     (e) No Waiver. Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.
     (f) Notices. All notices, requests and demands to or upon the New
Guarantor, the Administrative Agent or any Lender shall be governed by the terms
of Section 10.02 of the Credit Agreement.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement
to be duly executed and delivered by their duly authorized officers as of the
day and year first above written.

            NEW GUARANTOR:

[NEW GUARANTOR]
      By:           Name:           Title:           Address for Notices:
                             
ADMINISTRATIVE AGENT:

TORONTO DOMINION (TEXAS) LLC
      By:           Name:           Title:        

 